IN THE SUPREME COURT OF THE STATE OF NEVADA


                     THE BANK OF NEW YORK MELLON,                           No. 69879
                     F/KJA THE BANK OF NEW YORK, AS
                     TRUSTEE FOR THE
                     CERTIFICATEHOLDERS CWALT,
                     INC., ALTERNATIVE LOAN TRUST                               FILE
                     2006-0A7 MORTGAGE PASS-
                     THROUGH CERTIFICATES, SERIES                               JUN 2 8 2016
                     2006-0A7, A/K/A BANK OF NEW YORK                     ci_     eI= IC LINDEMAN
                                                                                TIKt
                                                                                  M(MM
                     MELLON, F/K/A BANK OF NEW YORK,
                     AS TRUSTEE, ON BEHALF OF THE
                     REGISTERED HOLDERS OF
                     ALTERNATIVE LOAN TRUST 2006-
                     0A7, MORTGAGE PASS-THROUGH
                     CERTIFICATES SERIES 2006-0A7,
                                         Appellant,
                                     vs.
                     TRP FUND IV, LLC, A NEVADA
                     LIMITED LIABILITY COMPANY,
                                         Respondent.

                                            ORDER DISMISSING APPEAL

                                 This is an appeal from a district court order granting a motion
                     for summary judgment in a quiet tide action. Respondent has filed a
                     motion to dismiss this appeal for lack of jurisdiction, asserting that the
                     claims asserted in its third-party complaint against Isaac and Linda
                     Szlamkowicz remain pending in the district court. Appellant does not
                     dispute that these claims remain pending in the district court. Instead,
                     appellant asserts that the district court entered an order to statistically
                     close this case and that order constitutes a final judgment in this matter,
                     after which it timely filed a notice of appeal.
                                 Respondent filed a third-party complaint against Isaac and
                     Linda Szlamkowicz in the district court on September 28, 2015, and
SUPREME COURT
      OF
    NEVADA


(0) 1947A i ■a179.                                                                        Lo - 2.0 110
                   served them with copies of the complaint. No district court order appears
                   to resolve the third-party complaint. Accordingly, the claims against Isaac
                   and Linda Szlamkowicz remain pending in the district court such that the
                   order granting the motion for summary judgment is not a final judgment
                   appealable pursuant to NEAP 3A(b)(1). See Lee v. GNLV, Corp., 116 Nev.
424, 996 P.2d 416 (2000) (a final judgment is one that resolves all claims
                   and issues against all parties and leaves nothing for the district court's
                   future determination except for post-judgment issues);       see also Taylor
                   Constr. Co. v. Hilton Hotels Corp., 100 Nev. 207, 209, 678 P.2d 1152, 1153
                   (1984) (this court may only consider appeals that are authorized by statute
                   or court rule). And appellant's argument that the order statistically
                   closing the case is a final adjudication of the case lacks merit.   Brown v.
                   MHC Stagecoach, 129 Nev. Adv. Op. 37, 301 P.3d 850 (2013). Accordingly,
                   we conclude that we lack jurisdiction over this appeal,' and we
                                 ORDER this appeal DISMISSED. 2




                                           Hardesty
                                                    Alt                J.




                   Saitta
                                               J.
                                                              Pickering     7            , J.




                         'Appellant may file a notice of appeal from any appealable order
                   entered by the district court.

                            2 Given
                                  this order, we take no action on the parties' stipulation to
                   stay the briefing schedule.

SUPREME COURT
      OF
    NEVADA

                                                         2
(0) 19474 c(tig°

                                                             MAVIEMB11.1111111.11111
                 cc: Hon. Rob Bare, District Judge
                      Lansford W. Levitt, Settlement Judge
                      Wright, Finlay & Zak, LLP/Las Vegas
                      The Wright Law Group
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A    e                                      3